DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Claim 19 is missing in the original set of claims.
Allowable Subject Matter
Claims 9-10, 14-15, 17-18, 20 and 22-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1-4 are allowed if all the 112(b) issues are resolved.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 lines 11 recites “time and frequency information”, if it refers to “time and frequency information” in claim 1 line 4, it should be changed to read “the time and frequency information”. Similar problem exits in claim 1 lines 8-9.
In claim 1 line 12 recites “”time and frequency tracking information”, if it refers to “time and frequency tracking information” in claim 1 line 4, it should be changed to read “the time and frequency information”.
In claim 1 line 14 recites “time and frequency tracking information”, if it refers to “time and frequency information” in claim 1 line 4, it should be changed to read “the time and frequency information”. Similar problem exists in claim 2 lines 4-5, claim 4 line 2
In claim 2 line 2 recites “a signal”, if it refers to “a signal” in claim 1 line 10, it should be changed to read “the signal”. If the signals are different, claims may be corrected to read “a first signal” in line 10 and “a second signal” in claim 2 line 2 and line 4 of claim 2 should read “processing the second signal”.
Claim 12 line 3 recites “W”, a person of ordinary skill in the art would not know what it meant.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Claim 13 recites “a user equipment comprising: means for storing capability information, the capability information including capability information indicative of support for sharing of time and frequency tracking information between at least a first component carrier and a second component carrier, wherein the time and frequency tracking information is information to track time, information to track frequency, or both;
means for generating a signal including the capability information; and means for communicating the capability information to one or more network entities.

Claim 14 recites “wherein the means for generating a signal including the capability information comprises means for processing a signal received from a first cell associated with the first component carrier and a second cell associated with the second component carrier on a single receive chain, means for determining time and frequency tracking information for the first cell, and means for processing a signal received from the second cell using the time and frequency tracking information for the first cell.



Claim 21 recites “means for receiving capability information from a first user equipment (UE), wherein the capability information including capability information indicative of support for sharing of time and frequency tracking information between at least a first component carrier and a second component carrier, wherein the time and frequency tracking information is information to track time, information to track frequency, or both; and means for, in response to receiving the capability information, determining one or more cells each associated with a component carrier for communication with the UE, and determining time and frequency tracking information for at least a first cell”
Claim 22 recites “means for transmitting a signal on the first cell including time and frequency tracking information associated with the first cell and “means for transmitting a signal on the second cell omitting at least some of the time and frequency tracking information associated with the second cell”.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 5, 7-8, 13, 16 and 21 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ghasemzadeh et al. (US 2015/0281974 A1, hereinafter “D1”).
Regarding claims 5, and 13, D1 discloses a user equipment (see Figure 13 and 14, wireless device), comprising: memory circuitry configured to store capability information (see Figure 14, 1429,  storage), the capability information indicative of support for sharing of time and frequency tracking information between at least a first component carrier and a second component carrier, wherein the time and frequency tracking information is information to track time, information to track frequency, or both (see para. 0252-0261, capability information with primary or first component and secondary or second component; para. 0213-0214, sharing of time and frequency resources); processor circuitry configured to access the memory circuitry to generate a communication of the capability information for transmission to one or more network entities (see para. 0252, inform network node capability information); and transceiver circuitry and antenna circuitry (see Figure 13, 1330 and 14, 1430, wireless transceiver) to generate and transmit a signal to communicate the capability information (see para. 0252, inform a network node of its capability).
Regarding claim 7, D1 discloses wherein the transceiver circuitry includes one or more receive chains, each of the one or more receive chains including a plurality of radiofrequency processing (RF) components (see para. 0302-0308, Wireless device with TX/RX antennas).
Regarding claim 8, D1 discloses wherein the one or more receive chains is a single receive chain configured to process received signals in a particular frequency band (see para. 0049 -0058).
Regarding claim 16 and 21, D1 discloses a method of wireless communication at a base station (see Figure 11 and 12, network node) comprising: receiving capability information from a first user equipment (UE), wherein the capability information indicative of support for sharing of time and frequency tracking information between at least a first component carrier and a second component carrier, wherein the time and frequency tracking information is information to track time, information to track frequency, or both (see para. 0252-0262, capability information with primary or first component and secondary or second component; para. 0213-0214, sharing of time and frequency resources); and in response to receiving the capability information, determining one or more cells each associated with a component carrier for communication with the UE (see para. 0288-0293, component carrier for multi-carrier system).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 6 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Subramanian et al. (US 2015/0326359 A1, hereinafter “D2”).
Regarding claim 6, D1 discloses all the subject matter but fails to mention wherein the transceiver circuitry and antenna circuitry are configured to generate and transmit a beamformed signal using a millimeter wave band. However, D2 from a similar field of endeavor discloses wherein the transceiver circuitry and antenna circuitry are configured to generate and transmit a beamformed signal using a millimeter wave band (see para. 0066). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 mmW beamformed signal scheme into D1 signal transmission scheme. The method can be implemented in a user equipment. The motivation of doing this is to synchronize with base station.
Regarding claim 11, D1 discloses wherein the single receive chain is configured to separate a plurality of component carriers in baseband (see para. 0054). D1 discloses all the subject matter but fail to mention wherein the one or more receive chains is a single receive chain configured to process received signals in one or more millimeter wave bands. However, D2 from a similar field of endeavor discloses wherein the one or more receive chains is a single receive chain configured to process received signals in one or more millimeter wave bands(see para. 0066). Thus, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention was made to include D2 mmW beamformed signal scheme into D1 signal transmission scheme. The method can be implemented in a user equipment. The motivation of doing this is to synchronize with base station.

ConclusionAny inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ANWAR whose telephone number is (571)270-5641. The examiner can normally be reached M-F 8-8 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PANKAJ KUMAR can be reached on 571-272-3011. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MOHAMMAD S. ANWAR
Primary Examiner
Art Unit 2463



/MOHAMMAD S ANWAR/           Primary Examiner, Art Unit 2463